Cline, Judge:
This appeal to reappraisement has been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
It is stipulated and agreed, subject to the approval of the Court, that at the time of exportation of the merchandise involved herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States,-plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, at the entered values thereof (equivalent to the appraised values less 20%).
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
On tbe agreed facts I find tbe export value, as that value is defined in section 402 (d) of tbe Tariff Act of 1930, to be tbe proper basis for tbe determination of tbe value of tbe mercbandise bere involved, and tbat sucb values are tbe entered values. Judgment will be rendered accordingly.